DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 – 19 are pending
Claim 10 is rejected
Claims 1 – 9 and 11 – 19 are allowed.
Response to Amendment
The amendment to claims 1, 4, 8, 11, 13 and 19, submitted August 24, 2021is acknowledged and entered. 
Response to Arguments
Applicant’s arguments, see page 6, filed August 24, 2021, with respect to the objection of claims 1and 17 have been fully considered and are persuasive in view of the claim amendment.  The objections of claims 1 and 17 have been withdrawn. 
Applicant’s arguments, see page 6, filed August 24, 2021, with respect to the rejection of claims 11 and 12 under 35 USC 112(b) have been fully considered and are persuasive in view of the claim amendment.  The rejection of claims 11 and 12 under 35 USC 112(b) rejection of claims 11 and 12 under 35 USC 112(b) has been withdrawn. 
Applicant’s arguments, see pages 7 - 9, filed August 24, 2021, with respect to the rejection of claims 1 – 9 and 14 – 19 under 35 USC 103 have been fully considered and are persuasive in view of the claim amendment and arguments presented.  The rejection of claims 1 – 9 and 14 – 19 under 35 USC 103 has been withdrawn. 
Applicant’s arguments, see pages 7 - 9, filed August 24, 2021, with respect to the rejection of claims 11 and 12 under 35 USC 103 have been fully considered and are persuasive in view of the claim amendment and arguments presented.  The rejection of claims 11 and 12 under 35 USC 103 has been withdrawn. 
Applicant’s arguments, see pages 7 - 9, filed August 24, 2021, with respect to the rejection of claim 13 under 35 USC 103 have been fully considered and are persuasive in view of the claim amendment and arguments presented.  The rejection of claim 13 under 35 USC 103 has been withdrawn. 
Applicant’s arguments, see page 10, filed August 24, 2021, with respect to the rejection of claim 10 under 35 USC 103 in view of Apt et al. (US 9,222,112) have been fully considered are found persuasive. The rejection of claim 10 under 35 USC 103 in view of Apt et al. (US 9,222,112) has been withdrawn. 
Applicant's arguments, see page 10, filed August 24, 2021, with respect to the rejection of claim 10 under 35 USC 103 in view of Kralovee et al. (US 8,420,349) have been fully considered but they are not persuasive.  The rejection is reproduced below.
Applicant's arguments, see page 10, filed August 24, 2021, with respect to the rejection of claim 10 under 35 USC 103 in view of Sathish et al. (US 2013/0102802) have been fully considered but they are not persuasive.  The rejection is reproduced below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 8,420,349 (Kralovee et al.).
The rejected claim covers, inter alia, free fatty acid fraction comprising at least 95% free fatty acids having carbon number C14 – C28.
Kralovee discloses free fatty acid product the falls within the claim.  (Table 6).  Specifically, the free fatty acid fractions total 99.6%.
Applicant is reminded that claim 10 is claimed in a Product-by-Process format.  The PTO takes the following position with respect to Product- by-Process claims.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698,227 USPQ 964, 966 (Fed. Cir. 1985). The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221,223 (CCPA 1979). "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, 
Accordingly, applicant's claim is considered a product claim, and the process steps do not have any weight, if the product is known over prior art.  In this case the product or composition is known from Kralovee.  Therefore, the claim is obvious in view of the prior art.
Response to Applicant’s Arguments.
Applicant respectfully asserts that a person having ordinary skill in the art would not have arrived at the free fatty acid fraction of claim 10 by starting from any of the cited documents. The free fatty acid fraction of claim 10 comprises in very high purity free fatty acids having a carbon number in the range C14-C28. Because Kalnes is directed to the production of paraffins, there is no teaching or suggestion to modify it into the direction of claim 10, which concerns a free fatty acid fraction.
In response, the Examiner reminds the Applicant that Claim is a product claim and not a process claim.  The patentability of claim 10, in this instance, is based solely on the product itself.  The free fatty acid of Kralovee appears to be substantially identical to the free fatty acid of claim 10.  Lastly, the Kalnes reference was not cited against the product of claim 10; as such, arguments by Applicant that referenced claim 10 were not persuasive.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0102802 (Sathish et al.).
The rejected claim covers, inter alia, free fatty acid fraction comprising at least 95% free fatty acids having carbon number C14 – C28.
Sathish discloses free fatty acid product the falls within the claim.  (Example 5).
Applicant is reminded that claim 10 is claimed in a Product-by-Process format.  The PTO takes the following position with respect to Product- by-Process claims.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698,227 USPQ 964, 966 (Fed. Cir. 1985). The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221,223 (CCPA 1979). "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, 
Accordingly, applicant's claim is considered a product claim, and the process steps do not have any weight, if the product is known over prior art.  In this case the product or composition is known from Sathish.  Therefore, the claim is obvious in view of the prior art.
Response to Applicant’s Arguments.
Applicant respectfully asserts that a person having ordinary skill in the art would not have arrived at the free fatty acid fraction of claim 10 by starting from any of the cited documents. The free fatty acid fraction of claim 10 comprises in very high purity free fatty acids having a carbon number in the range C14-C28. Because Kalnes is directed to the production of paraffins, there is no teaching or suggestion to modify it into the direction of claim 10, which concerns a free fatty acid fraction.
In response, the Examiner reminds the Applicant that Claim is a product claim and not a process claim.  The patentability of claim 10, in this instance, is based solely on the product itself.  The free fatty acid of Sathish appears to be substantially identical to the free fatty acid of claim 10.  Lastly, the Kalnes reference was not cited against the product of claim 10; as such, arguments by Applicant that referenced claim 10 were not persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067.  The examiner can normally be reached on Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622